Case 2:19-cv-01182-JDC-KK Document 27 Filed 03/31/20 Page 1 of 2 PageID #: 236




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

STATE OF LOUISIANA, EX REL.                      *      CASE NO. 2:19-CV-01182
GRACE RANCH, LLC                                 *
                                                 *
VERSUS                                           *      JUDGE JAMES D. CAIN, JR.
                                                 *
BP AMERICA PRODUCTION                            *
COMPANY and BHP PETROLEUM                        *      MAGISTRATE JUDGE KAY
(AMERICAS), INC.                                 *
                                                 *


                            DEFENDANTS’ NOTICE OF APPEAL


        Notice is hereby given that Defendants BP America Production Company and BHP

Petroleum (Americas), Inc. (“Defendants”) appeals to the United States Court of Appeals for the

Fifth Circuit from the Court’s March 25, 2020 Memorandum Ruling and Order (ECF No. 24)

granting Plaintiff’s motion to remand to state court.

Dated: March 31, 2020

                                              Respectfully submitted:

                                              /s/ Kelly B. Becker               x
                                              Kelly B. Becker (Bar No. 27375)
                                              Kathryn Z. Gonski (Bar No. 33442)
                                              LISKOW & LEWIS
                                              701 Poydras Street, Suite 5000
                                              New Orleans, Louisiana 70139-5099
                                              Telephone: (504) 581-7979
                                              Facsimile: (504) 556-4108

                                              -and-




5072639_1
Case 2:19-cv-01182-JDC-KK Document 27 Filed 03/31/20 Page 2 of 2 PageID #: 237



                                    George Arceneaux III (Bar No. 17442)
                                    Penny L. Malbrew (Bar No. 31247)
                                    Court C. VanTassell (Bar No. 34132)
                                    Brittan J. Bush (Bar No. 34472)
                                    John S. Troutman (Bar No. 36059)
                                    LISKOW & LEWIS
                                    822 Harding Street
                                    P. O. Box 52008
                                    Lafayette, LA 70505
                                    Telephone: (337) 232-7424
                                    Facsimile: (337) 267-2399

                                    Attorneys for BP America Production Company

                                    -and-


                                    /s/Kelly T. Scalise
                                    R. Keith Jarrett, T.A. (Bar #16984)
                                    Kelly T. Scalise (Bar #27110)
                                    LISKOW & LEWIS
                                    701 Poydras Street, Suite 5000
                                    New Orleans, Louisiana 70139-5099
                                    Telephone: (504) 581-7979
                                    Facsimile: (504) 556-4108

                                    April L. Rolen-Ogden (Bar #30698)
                                    Michael H. Ishee (Bar #36507)
                                    LISKOW & LEWIS
                                    822 Harding Street
                                    P. O. Box 52008
                                    Lafayette, LA 70505
                                    Telephone: (337) 232-7424
                                    Facsimile: (337) 267-2399

                                    Attorneys for BHP Petroleum (Americas), Inc.




                                      -2-
5072639_1
